Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “super-conformal” in claims 1 and 19 (and dependents that reference this term) is a relative term which renders the claim indefinite. The term “super conformal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Based on the original disclosure, it would be unclear to one of ordinary skill in the art what degree of conformality is within the scope of “super-conformal” and what is outside the scope of the this term and therefore this results in indefinite subject matter.  The examiner notes the thickness as defined by the claims and thus any film that has such a thickness relationship will be considered within the scope of the term super-conformal.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent Application No 17/119648 alone or with US Patent Application 20170114459 by Saly et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claims of US 17/119648 fully encompass and overlap the instant claims (gap filling without a seam will necessarily have a thickness as claimed, see also disclosure figure 3) and therefore anticipate the claims as drafted.  Additionally, US Patent Application 20170114459 by Saly et al. disclose the thickness on the sidewall to be greater than the top for gap fill to provide the benefit of during gap fill, i.e. without a seam, and therefore using such would have been obvious as predictable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20140120738 by Jung et al. taken collectively with US Patent Application 20170114459 by Saly et al.
Claim 1:  Jung discloses a method for depositing a super-conformal film, the method comprising exposing a substrate surface comprising at least one feature to a germane precursor and a first oxidant to deposit a super-conformal film comprising germanium oxide (abstract, 0040, 0137), the at least one feature having an opening width defined by sidewalls and extending a depth into the substrate (0039, 0345, Figure 15A-15B), the super-conformal film having a first thickness on the sidewalls and a second thickness on the substrate surface outside of the feature (see Figure 15A-15B).  
Jung generally discloses gap filling; however, fails to discloses the thickness as claimed.  However, Saly, also discloses gap filling and discloses forming a film with a thickness on the sidewalls greater than on the outside of the feature provides the benefits of no voids or seams (0003) and therefore taking the references collectively, modifying Jung to use the pretreatment to provide a gap fill without the seams would have been obvious to one of ordinary skill in the art.  
Claim  2:  Both Jung and Saly discloses small openings (see e.g. Saly at 0056), and high aspect ratio features; however, fails to disclose the opening width is in a range of 50 nm to 200 nm.  However, determination of the optimum feature opening width would have been obvious to one of ordinary skill in the art to provide the proper IC structure and the applicants have failed to provide any significant criticality to this dimension.    It would have been an obvious matter of design choice, since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 3:  Jung discloses aspect ratio of 10 (0005) and thus makes obvious this claim.  
Claim 7:  Jung discloses oxygen gas, ozone, water and nitrous oxide as oxidant source (0066).
Claim 8:  Jung discloses adjusting the ratio of oxidant to germane precursor (0096) to provide the desired composition of GeO and therefore taking the level of one of ordinary skill in the art at the time of the invention, it would have been obvious to have determined the optimum ratio through routine experimentation.  
Claim 9:  Jung discloses the method is performed with or without plasma (0066), see oxygen plasma or oxygen atoms and therefore using either with or without plasma would have been obvious as predictable (see 157). 
Claim 10:  Jung discloses a pressure that overlaps the claimed range and thus makes obvious such (284).
Claim 11:  Jung discloses a temperature that overlaps the claimed range and thus makes obvious such (284).
Claim 12:  Jung discloses adjusting the ratio of oxidant to germane precursor (0096) to provide the desired composition of GeO and therefore taking the level of one of ordinary skill in the art at the time of the invention, it would have been obvious to have determined the optimum atomic ratio through routine experimentation.  
Claim 13:  Jung discloses constantly supplying a oxidant and intermittently supplying the germane precursor (0066, Figure 6B).
Claim 14:  Jung discloses germanium at a duty cycle as claimed (see pulse durations at 0063, 0065 and 0068).  At the very least, Jung discloses the pulse durations and thus the duty cycle of the germane (defined by applicants as the % of time the germanium is active), would have been readily determined by one of ordinary skilled in the art and therefore determination of such to deposit the desired film composition would have been obvious to one of ordinary skill in the art at the time of the invention.
Claim 15:  Jung discloses such at Figure 6A, 6C, where a second oxidant is applied without the germane.
Claim 16:  Jung discloses both N2O and O2 and using them together would have led to predictable and successful results (0066).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See also 0154 which discloses the same or different oxygen sources during the process. A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  
Claim 17:  Jung discloses adjusting the ratio of oxidant to germane precursor (0096) to provide the desired composition of GeO and therefore taking the level of one of ordinary skill in the art at the time of the invention, it would have been obvious to have determined the optimum atomic ratio through routine experimentation.  
Claim 18:  Saly discloses a complete gap fill with a thickness inside the gap to encompass the claims as drafted (see Figure 11).  
Claim 19:  Jung with Saly discloses all that is taught above and Jung explicitly discloses a continuous flow of a first oxidant and an alternating flow of a germane precursor and a second oxidant (Figure 6A, where the first oxidant is oxygen precursor and second oxidant is a oxygen plasma).  Jung discloses germanium at a duty cycle as claimed (see pulse durations at 0063, 0065 and 0068).  At the very least, Jung discloses the pulse durations and thus the duty cycle of the germane (defined by applicants as the % of time the germanium is active), would have been readily determined by one of ordinary skilled in the art and therefore determination of such to deposit the desired film composition would have been obvious to one of ordinary skill in the art at the time of the invention.  
Claim 20:  Jung discloses oxygen plasma and nitrous oxide are known alternative (0066) and thus pulsing nitrous oxide would have been obvious as predictable, i.e. supplying an oxidant source to the chamber.  

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. taken collectively with Saly et al. and further with US Patent Application Publication 20150076558 by Lee et al.
Jung with Saly discloses all that is taught above and disclose using gaseous germanium precursors in a carrier gas flow; however, fails to disclose the germane precursor as claimed.  However, Lee discloses a vapor deposition of Ge containing films and discloses supplying germanium based precursor, including germane (0050), and therefore taking the references collectively it would have been obvious to have modified Jung with Saly to use the known Ge vapor precursor because Jung discloses using known Ge precursors supplied as a vapor and Lee discloses a GeH4 is a known and suitable Ge vapor precursor.
Claim 5:  Lee discloses germane alone or diluted with hydrogen (0050) and therefore using such would have been obvious as known Ge precursor flow for depositing Ge comprising films.
Claim 6:  Lee generally discloses dilution; however fails to explicitly disclose the ratio as claimed.  The amount of H2 relative to GeH4 is a result effective variable, directly affecting the amount of Ge supplied for deposition into the chamber and therefore determination of the amount of dilution would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718